DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2:
Claim 2 recites the limitation "Device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Device” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] device” recited in claim 2 refers to the “[A] Sealing device” recited in claim 1 at line 1; or, if claim 2, with a preamble which recites “[a] device” should be examined as an independent claim.

Claim 3:
Claim 3 recites the limitation "Device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Device” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] device” recited in claim 3 refers to the “[A] Sealing device” recited in claim 1 at line 1; or, if claim 3, with a preamble which recites “[a] device” should be examined as an independent claim.

Claim 4:
Claim 4 recites the limitation "Device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Device” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] device” recited in claim 4 refers to the “[A] Sealing device” recited in claim 1 at line 1; or, if claim 4, with a preamble which recites “[a] device” should be examined as an independent claim.

Claim 5:
Claim 5 recites the limitation "Device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Device” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] device” recited in claim 5 refers to the “[A] Sealing device” recited in claim 1 at line 1; or, if claim 5, with a preamble which recites “[a] device” should be examined as an independent claim.

Claim 6:
Claim 6 recites the limitation "Device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Device” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] device” recited in claim 6 refers to the “[A] Sealing device” recited in claim 1 at line 1; or, if claim 6, with a preamble which recites “[a] device” should be examined as an independent claim.

Claim 7:
Claim 7 recites the limitation "Device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Device” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] device” recited in claim 7 refers to the “[A] Sealing device” recited in claim 1 at line 1; or, if claim 7, with a preamble which recites “[a] device” should be examined as an independent claim.

Claim 8:
Claim 8 recites the limitation "Device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Device” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] device” recited in claim 8 refers to the “[A] Sealing device” recited in claim 1 at line 1; or, if claim 8, with a preamble which recites “[a] device” should be examined as an independent claim.

Claim 9:
Claim 9 recites the limitation "Device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Device” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] device” recited in claim 9 refers to the “[A] Sealing device” recited in claim 1 at line 1; or, if claim 9, with a preamble which recites “[a] device” should be examined as an independent claim.

Claim 10:
Claim 10 recites the limitation "Device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Device” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] device” recited in claim 10 refers to the “[A] Sealing device” recited in claim 1 at line 1; or, if claim 10, with a preamble which recites “[a] device” should be examined as an independent claim.

Claim 12:
Claim 12 recites the limitation "Method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Method” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] method” recited in claim 12 refers to the “[A] method” recited in claim 11 at line 1; or, if claim 12, with a preamble which recites “[a] method” should be examined as an independent claim.

Claim 14:
Claim 14 recites the limitation "Method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Method” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] method” recited in claim 14 refers to the “[A] method” recited in claim 11 at line 1; or, if claim 14, with a preamble which recites “[a] method” should be examined as an independent claim.

Claim 15:
Claim 15 recites the limitation "Method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Method” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] method” recited in claim 15 refers to the “[A] method” recited in claim 11 at line 1; or, if claim 15, with a preamble which recites “[a] method” should be examined as an independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-9, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ducreuzot (DE 10 2013 009 847 A1) as provided by (DE 10 2013 009 847 A1) machine translation as an English language equivalent.

Claim 1:
Ducreuzot discloses a device comprising a tube attached to a flange (para [0001]); comprising 
an axial main portion (11) around which a linking member (5) is mounted (figs. 2-6, para [0017] and [0037]),
a radial bead (13) formed on the main portion (11) and extending radially outwards (figs. 2-6, para [0037]), and
a distal end portion (12, 19) extending the main portion (11) radially outwards and which is axially facing the bead (13) to form therebetween an outwardly radially open annular mounting slot (collar area, 14) (figs 2-6, para [0029]), 
the main portion (11), the distal end portion (12, 19) and the bead (13) of the duct (1) being made in one piece (figs. 2-6, para [0013] bridging para [0016]),
the linking member (5) being mounted in the mounting slot and gripped axially between the bead (13) and the distal end portion (12, 19) of the duct (1) (figs. 2-6, para [0039]),
the distal end portion (12, 19) of the duct (1) comprising at least one local deformation extending on the side of the linking member (5) and engaged in said linking member (5) (see annotated reproduction of fig. 6, below).

    PNG
    media_image1.png
    677
    1181
    media_image1.png
    Greyscale

Applicant’s claimed invention requires the distal end portion extending radially beyond the bead.  Ducreuzot fails to anticipate the distal end portion extends radially beyond the bead.  Instead, Ducreuzot discloses the outer diameter of the distal end portion moves in the range of 1.3 to 1.4 times the outer diameter of the main portion (para [0042]) and Ducreuzot further discloses the outer diameter of the bead can move in the range of 1.3 to 1.4 times the outer diameter of the main portion (para [0043]).
Therefore, Ducreuzot discloses an apparatus comprising an outer diameter of the distal end portion of 1.4 times the outer diameter of the main portion and an outer diameter of the bead of 1.3 times the diameter of the main portion.  The proposed combination of ranges results in the distal end portion extending radially beyond the bead as required of applicant’s claimed invention.  The claimed range of the distal end portion extending radially beyond the bead overlaps or is inside the range disclosed by the prior art.  Therefore, a prima facie case of obviousness exists and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the distal end portion extending radially beyond the bead as required of applicant’s claimed invention.
See MPEP § 2144.05 I which describes the prima facie obviousness of claimed ranges overlapping, approaching and similar ranges, amounts and proportions.  The results would have been predictable because Ducreuzot discloses a range wherein the distal end portion extends radially beyond the bead.

Claim 4 (as best understood by examiner):
Ducreuzot renders obvious the device according to claim 1, wherein the free end of the distal end portion (12, 19) of the duct (1) is bent on the side of the linking member (5) and forms said local deformation (see annotated reproduction of fig. 6, above).

Claim 5 (as best understood by examiner):
Ducreuzot renders obvious the device according to claim 1, wherein said local deformation of the distal end portion (12, 19) of the duct (1) is annular (annular local deformation is formed by annular recess 62) (fig. 2, para [0024]).

Claim 7 (as best understood by examiner):
Ducreuzot renders obvious the device according to claim 1, wherein the linking member (5) is gripped axially between the bead (13) and the distal end portion (12, 19) of the duct (1) on at least one annular radial zone (figs. 2-6, para [0039]).

Claim 8 (as best understood by examiner):
Ducreuzot renders obvious the device according claim 1, wherein the bead (13) is formed by a proximal portion (end portion near reference numbers 1a, 1b of fig. 2) and by an intermediate portion of the main portion (11) which are interconnected by an annular bend (18), the intermediate portion being axially facing the distal end portion (12, 19) and located axially between the distal portion and the proximal portion (fig. 2 see also annotated reproduction of fig. 2, below).

    PNG
    media_image2.png
    1192
    1139
    media_image2.png
    Greyscale


Claim 9 (as best understood by examiner):
Ducreuzot renders obvious the device according to claim 1, wherein the linking member (5) comprises a linking plate (para [0020]).


Claim 11:
Ducreuzot discloses methods of forming a metal tube with an attachment flange (para [0001]); comprising
mounting a linking member (5) around a duct (1) (fig. 2 para [0026]),
deforming an axial main portion (11) of the duct (1) to form at least in part a radial bead (13) extending radially outwards (figs. 2-6, para [0032] and [0035]),
bending a distal end portion (12, 19) of the duct (1) towards the bead (13) to form therebetween at least in part an outwardly radially open annular mounting slot (collar area, 14) and inside which the linking member (5) is located in part (figs. 2-6, para [0029]), and
axial compression of the distal end portion (12, 19) and of the bead (13) of the duct (1) to axially crimp therebetween the linking member (5) inside the mounting slot (figs. 2-6, para [0039]), 
a step of local deformation of the distal end portion (12, 19) of the duct (1) to form at least one deformation extending on the side of the linking member (5) and engaged in said linking member (5) (see annotated reproduction of fig. 6, above).
Applicant’s claimed invention requires the distal end portion extending radially beyond the bead.  Ducreuzot fails to anticipate the distal end portion extends radially beyond the bead.  Instead, Ducreuzot discloses the outer diameter of the distal end portion moves in the range of 1.3 to 1.4 times the outer diameter of the main portion (para [0042]) and Ducreuzot further discloses the outer diameter of the bead can move in the range of 1.3 to 1.4 times the outer diameter of the main portion (para [0043]).
Therefore, Ducreuzot discloses an apparatus comprising an outer diameter of the distal end portion of 1.4 times the outer diameter of the main portion and an outer diameter of the bead of 1.3 times the diameter of the main portion.  The proposed combination of ranges results in the distal end portion extending radially beyond the bead as required of applicant’s claimed invention.  The claimed range of the distal end portion extending radially beyond the bead overlaps or is inside the range disclosed by the prior art.  Therefore, a prima facie case of obviousness exists and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the distal end portion extending radially beyond the bead as required of applicant’s claimed invention.
See MPEP § 2144.05 I which describes the prima facie obviousness of claimed ranges overlapping, approaching and similar ranges, amounts and proportions.  The results would have been predictable because Ducreuzot discloses a range wherein the distal end portion extends radially beyond the bead.

Claim 12 (as best understood by examiner):
Ducreuzot renders obvious the method according to claim 11, wherein the step of mounting the linking member (5) around the duct (1) is carried out before the step of deforming the main portion (11) of the duct (1) to form at least in part the bead (13) (fig. 2, para [0025]).

Claim 15 (as best understood by examiner):
Ducreuzot renders obvious the method according to claim 11, wherein, during the step of deforming the distal end portion (12, 19) of the duct (1), the free end of said distal end portion (12, 19) is bent on the side of the linking member (5) to form said local deformation (see annotated reproduction of fig. 6, above).

Allowable Subject Matter
Claim 13 is allowed.
Claims 2-3, 6, 10 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 2:
The prior art of record fails to disclose or fairly suggest the device according to claim 1, wherein said local deformation of the distal end portion of the duct is offset radially outwards with respect to the bead.

Claim 3:
The prior art of record fails to disclose or fairly suggest the device according to claim 1, wherein said local deformation of the distal end portion of the duct is engaged in a complementary recess of the linking member.

Claim 6:
The prior art of record fails to disclose or fairly suggest the device according to claim 1, wherein the radial dimension of the distal end portion of the duct is at least equal to one and a half times the radial dimension of the bead.

Claim 10:
The prior art of record fails to disclose or fairly suggest the device according to claim 9, wherein the linking member further comprises a reinforcement plate mounted around the main portion of the duct and engaged in the mounting slot, the reinforcement plate being gripped axially between the bead of the duct and the linking plate.

Claim 13:
The prior art of record fails to disclose or fairly suggest a method for manufacturing a sealing device for construction comprising a duct and a linking member as required of applicant’s claimed invention as recited by independent claim 13.

Claim 14:
The prior art of record fails to disclose or fairly suggest the method according to claim 11, further comprising, simultaneously with the step of bending the distal end portion of the duct, a step of radial deformation of the bead of the duct.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Faguer (US 9,903,402 B2) discloses a method of mounting a hollow workpiece to a support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726